Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 06/08/2021 has been received and considered. Claims 1-8 and 10-11 are presented for examination.

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 4-7, they recite the limitation “wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside.” In line 1which is a relative term which renders the claim indefinite.  The term "easily" is not 
[0019] Furthermore, zones in which the temperature is easily affected by the outside air temperature, solar radiation, and the like are referred to as perimeter zones. Then, zones other than the perimeter zones are referred to as non-perimeter zones. For example, when designing the building, the designer determines respective zones as perimeter zones or non-perimeter zones. For example, the temperature of a zone in which a glass window is provided between the zone and the outside air is easily affected by the outside air temperature, solar radiation, and the like. Thus, the zone is determined as a perimeter zone. In the example shown in FIG. 1, the perimeter zones are indicated by diagonal lines and the non-perimeter zones are indicated in white. Zones that can be perimeter zones are the zones along the outer wall of the building.

Thus, it is recommend that applicant defines “perimeter zones” in terms of an area of the structure, for example area having wall, glass and the like to clarify how the temperature is affected by the outside air temperature, solar radiation, and the like.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1 and 11 recite a device/ medium comprising a processor or a computer, and therefore is a machine, which is a statutory category of invention. Claim 10 recites steps or acts for creating a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters including setting 
(Step 2A – Prong One)  The claims 1 and 10-11 recite:  
set constraint conditions of the parameters in the thermal model (under its broadest reasonable interpretation, mathematical concept as described in the paragraph [0030]-[0035]); and
determine all unknown values of the parameters in the thermal model under the constraint conditions (under its broadest reasonable interpretation, mathematical calculation using mathematical technique, i.e. least squares method as described in the paragraph [0030]-[0035]); 
represent a first parameter related to heat transfer between two adjacent zones separated by a wall having a door using a first explanatory variable taking either of one of two values depending on whether the door is in an open state or in a close state (under its broadest reasonable interpretation, mathematical concept using mathematical technique, i. e. numerical expression representation as described in the paragraph [0030], [0034]-[0058]), and 
set a constraint condition such that a value of the first parameter when the door is in the open state is equal to or greater than a value of the first parameter when the door is in the close state, and the first explanatory variable taking either of one of the two values depending on whether the door is in an open state or in a close state is treated as an unknown parameter  (under its broadest reasonable interpretation, mathematical concept using mathematical technique, i. e. numerical expression representation as described in the paragraph [0034]-[0058]).  


Therefore, the limitations, under its broadest reasonable interpretation, for creating a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters including setting constraint conditions of the parameters in the thermal model which is the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor (Claim 1) and a computer-readable recording medium (Claim 11) in a computer which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further, the additional elements of “a processor” and “a computer” do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not integrate a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters into a practical 
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “processor”, and “a computer” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “creating a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters” is not an inventive concept because it is a mathematical calculation which is the element that the courts have recognized as well-understood, routine, conventional activity, such as the performing repetitive calculations (MPEP 2106.05 (d) II ii. Performing repetitive calculations, Flook, All U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’’ s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), and further in view of Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”).
As per Claim 1 and 10-11, Yamamoto et al. teaches a thermal model creation device/method/medium (Fig. 2-4) that creates a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters ([0060], [0063], [0069]), the device comprising: 
at least one processor ([0033], Fig. 3 element 31)  configured to:
set constraint conditions of the parameters in the thermal model ([0058]) 

wherein the at least one processor ([0033]) is configured to: 
represent …related to heat transfer between two adjacent zones ( [0063]-[0070])…
Yamamoto et al. fails to teach explicitly represent a first parameter related to heat transfer between two adjacent zones separated by a wall having a door using a first explanatory variable taking either of one of two values depending on whether the door is in an open state or in a close state, and set a constraint condition such that a value of the first parameter when the door is in the open state is equal to or greater than a value of the first parameter when the door is in the close state, and the first explanatory variable taking either of one of the two values depending on whether the door is in an open state or in a close state is treated as an unknown parameter .
Luo et al. teaches represent a first parameter related to heat transfer between two adjacent zones separated by a wall having a door using a first explanatory variable taking either of one of two values depending on whether the door is in an open state or in a close state, and set a constraint condition such that a value of the first parameter when the door is in the open state is equal to or greater than a value of the first parameter when the door is in the close state, and the first explanatory variable taking either of one of the two values depending on whether the door is 
    PNG
    media_image1.png
    368
    360
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    165
    784
    media_image2.png
    Greyscale
 right column on page 2192).
Yamamoto et al. and Luo et al. are analogous art because they are both related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Luo et al. into Yamamoto et al.’s invention to provide a higher fidelity model of building heat consumption (or equivalently cooling load) that uses the distributed 

As per Claim 2, Yamamoto et al. teaches wherein the at least one processor is further configured to set a constraint condition including either one or both of one or more inequalities representing possible ranges that one or more unknown parameters take and one or more relational expressions related to one or more unknown parameters ([0058], [0076]).

As per Claim 3, Yamamoto et al. fails to explicitly wherein the at least one processor is further configured to set a value of a parameter related to heat transfer between two zones to a fixed value when the two zones are not adjacent.
Luo et al. teaches wherein the at least one processor is further configured to set a value of a parameter related to heat transfer between two zones to a fixed value when the two zones are not adjacent (“Non-Connection: If rooms i and j (or ambient environment) are not directly connected, the equivalent heat transfer coefficient is zero. The physical meaning is that there is no direct heat transfer between these regions.” on left column on Page 2192, right column on page 2192)
    PNG
    media_image3.png
    165
    784
    media_image3.png
    Greyscale
).



    PNG
    media_image4.png
    295
    334
    media_image4.png
    Greyscale


6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1), in view of Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”), and further in view of Goyal et al. (“Identification of multi-zone building thermal interaction model from data”).
Yamamoto et al. as modified by Luo et al. teaches most all the instant invention as applied to claims 1-3 and 10-11 above.
As per Claim 4, Yamamoto et al. as modified by Luo et al. fails to teach explicitly wherein the at least one processor is further configured to set a value of a predetermined parameter for a non-perimeter zone to a fixed value, wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside.
Goyal et al. teaches wherein the at least one processor is further configured to set a value of a predetermined parameter for a non-perimeter zone to a fixed value (“The section of the building used in the current study has only three rooms that share walls with the outside, and furthermore these walls are north facing, with no direct sunlight incident on them. Therefore, we 
Yamamoto et al., Luo et al. and Goyal et al. are analogous art because they are all related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Goyal et al. into Yamamoto et al. and Luo et al.’s invention to provide a higher fidelity model of building heat consumption (or equivalently cooling load) that uses the distributed sensing and data logging expected to be available, and can account for human habits (Luo et al.: left column on Page 2190) and to provide an model that predicts the temperature more accurately (Goyal et al.: Abstract).

As per Claim 5, Yamamoto et al. as modified by Luo et al. fails to teach explicitly wherein the at least one processor is further configured to set a value of a parameter, which is related to a heat effect of solar radiation, for the non-perimeter zone to a fixed value, wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside.

As per Claim 6, Yamamoto et al. as modified by Luo et al. fails to teach explicitly wherein the at least one processor is further configured to set a value of a parameter related to heat transfer between the non-perimeter zone and outside air to a fixed value, wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside.
Goyal et al. teaches wherein the at least one processor is further configured to set a value of a parameter related to heat transfer between the non-perimeter zone and outside air to a fixed value 

    PNG
    media_image4.png
    295
    334
    media_image4.png
    Greyscale
left column on Page 184, “The section of the building used in the current study has only three rooms that share walls with the outside, and furthermore these walls are north facing, with no direct sunlight incident on them.” right column on Page 184) , wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside (“path of air exchange” on the right column of page 183, Fig. 2 and section IV. On Page 184. Examiner Note: zones in the building are identified as “rooms” which share walls facing north “with no direct sunlight” (corresponds to “non-perimeter zone”) and other zone such as “Corridor” and “Hallway” that are usually a path of air exchange which corresponds to “a perimeter zone”).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1) in view of Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”), and further in view of Motodani et al. (US 20190017721 A1).

As per Claim 7, Yamamoto et al. as modified by Luo et al. fails to explicitly wherein the at least one processor is further configured to set, according to a characteristic of a structure provided between a perimeter zone and outside air, an upper limit value and a lower limit value of a parameter related to heat transfer between the perimeter zone and the outside air, wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside.
Motodani et al. teaches wherein the at least one processor is further configured to set, according to a characteristic of a structure provided between a perimeter zone and outside air, an upper limit value and a lower limit value of a parameter related to heat transfer between the perimeter zone and the outside air, wherein the non-perimeter zone is a zone other than a perimeter zone that is a zone in which temperature is easily affected by outside ([0096]-[0097], [0136], [0139], [0141]).
Yamamoto et al., Luo et al. and Motodani et al. are analogous art because they are all related to a building thermal model.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Motodani et al. into Yamamoto et al. and Luo et al.’s invention to provide a higher fidelity model of building heat consumption (or equivalently cooling load) that uses the distributed sensing and data logging expected to be available, and can account for human habits (Luo et al.: left column on Page 2190) and to provide a modeling system that .

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20160018124 A1) in view of Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”), and further in view of Huang et al. (“A neural network-based multi-zone modelling approach for predictive control system design in commercial buildings”).
Yamamoto et al. as modified by Luo et al. teaches most all the instant invention as applied to claims 1-3 and 10-11 above.
	As per Claim 8, Yamamoto et al. as modified by Luo et al. fails to explicitly wherein the at least one processor is further configured to: set a constraint condition that a value of a parameter related to heat transfer between two adjacent zones unseparated by a wall is equal to or greater than a value of a parameter related to heat transfer between two adjacent zones separated by a wall.
Huang et al.  teaches wherein the at least one processor is further configured to: set a constraint condition that a value of a parameter related to heat transfer between two adjacent zones unseparated by a wall is equal to or greater than a value of a parameter related to heat transfer between two adjacent zones separated by a wall (Claim Interpretation: a parameter related to heat transfer between any two adjacent zones with or without wall could be equal, “a parameter” could be uniform in the model.  “The air in the zone is fully mixed, so that the temperature distribution in each zone is uniform;” right column on Pg 88, “ignore the conductive heat transfer” right column on Pg 94).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Huang et al. into Yamamoto et al. and Luo et al.’s invention to provide a higher fidelity model of building heat consumption (or equivalently cooling load) that uses the distributed sensing and data logging expected to be available, and can account for human habits (Luo et al.: left column on Page 2190) and to provide a model with better prediction accuracy and generalization capabilities (Huang et al.: right column on Pg 87).


Response to Arguments
9. 	Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Interpretation in view of the amendment and/or applicant’s arguments.

As per Claim Rejections - 35 USC § 101, applicants have argued that:

    PNG
    media_image5.png
    318
    711
    media_image5.png
    Greyscale

As previously rejected, the claims recite the additional elements of a processor (Claim 1) and a computer-readable recording medium (Claim 11) in a computer which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further, the additional elements of “a processor” and “a computer” do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not integrate a thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters into a practical application because they do no more than 
Further as discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “processor”, and “a computer” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Thus, considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. Examiner maintains 101 rejection.
	
	













    PNG
    media_image6.png
    599
    724
    media_image6.png
    Greyscale

	It is Examiner’s position that Luo discloses the claimed limitation “the first explanatory variable taking either of one of the two values depending on whether the door is in an open state or in a close state is treated as an unknown parameter” because Luo et al. clearly discloses the unknown parameter Dij that is an indicator of the state of door, i. e. a closed state or an open state related to heat transfer between zones. Luo et al. used an assumed probability value of being open/close for the purpose of simulation as an example of building thermal model using numerical modeling, for example four room building and building with fifteen rooms and sixteen doors.
Conclusion
10.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127